Citation Nr: 1541268	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee (right knee disability).
 
 2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee (left knee disability).
 
 3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with facet arthropathy and spinal stenosis suspected (back disability).
 
 4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.  Jurisdiction was subsequently transferred to the RO located in Waco, Texas.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

The Board previously remanded these matters in December 2010, November 2011, and March 2014 for further development.

The issue of entitlement to special monthly pension based on the need for regular aid and attendance has been raised by the record in a October 2006 Form 21-527, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's March 2014 remand, the record indicates that the Veteran was scheduled for May 2014 VA examinations to determine the current severity of his conditions on appeal.  In readjudicating the issues on appeal, the RO stated that the Veteran failed to appear at his scheduled examinations.  However, the Veteran and his representative have asserted that the Veteran did in fact attend the examinations; however, the VA examiner did not.  It is unclear from the record if the examiner did in fact fail to attend.  However, the Board has no reason to doubt the assertion of the Veteran and his representative and finds that new examinations should be scheduled to afford the Veteran another opportunity to attend.

The Board finds that resolution of the Veteran's increased rating claims may be relevant to the claim for a total disability evaluation due to individual unemployability resulting from service connected disability (TDIU).  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his conditions on appeal and request that he forward any additional records to VA to associate with the claims file.
If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  This includes any potential records from the Albuquerque VAMC, as identified by the Veteran in a May 2008 statement.

2.  After all of the above development has been completed, schedule the Veteran for new VA examinations to assess the current severity of his service-connected right knee, left knee, and back disabilities.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All testing deemed necessary must be conducted and the results reported in detail.  This should include range of motion testing; commentary as to ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups; and (for the spine) a discussion of any doctor-prescribed bed rest (incapacitating episodes).

With regard to the Veteran's back disability, please ask the examiner to address any neurologic abnormalities associated with the Veteran's back disability, including any radiculopathy and bladder problems.  Also, if the Veteran is not found to have any bladder problems associated with his back disability, please ask the examiner to address the Veteran's reported urinary frequency in the March 2012 VA treatment record.

In addition, the examiner(s) should provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  At the time of the examination, the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.  All opinions must be supported by a rationale in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






